Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/11/2019 and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a drive mode switch control device for a vehicle configured to control in claim 1.
an operation information acquisition unit configured to acquire in claim 1.
a drive state switch unit configured to execute in claim 1.
an attitude determination unit configured to acquire in claim 1.
an approved target setting unit configured to set in claim 1.
a drive mode switch control method for a vehicle configured to control in claim 12.
an autonomous drive function configured to replace in claim 13.
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
In claims 1-13, the limitations, “a drive mode switch control device for a vehicle configured to control in claim 1; an operation information acquisition unit configured to acquire in claim 1; a drive state switch unit configured to execute in claim 1; an attitude determination unit configured to acquire in claim 1; an approved target setting unit configured to set in claim 1; a drive mode switch control method for a vehicle configured to control in claim 12; and an autonomous drive function configured to replace in claim 13” have been interpreted under 112(f) as a means plus function because of the combination of a non-structural term “a module configured to” and functional language “to control; to acquire; to execute; to acquire; to set in claim 1; to control in claim 12; and to replace in claim 13” without reciting sufficient structure to achieve the function. Hence, for the purpose of examination, the Examiner will interpret claims 1-13 as an apparatus requiring “specialized programming” that performs the claim limitations:
“to control; to acquire; to execute; to acquire; to set in claim 1; to control in claim 12; and to replace in claim 13”. The corresponding structure for these modules are lacking in the specification. Hence, the Examiner interprets the claims based on the closest available structure as described in figure 1, elements 50 and 20 and page 14, lines 1-10 which describes an ECU.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim 1, 4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ichikawa et al (US Patent Publication No. US 2017/0315550 A1; hereinafter Ichikawa) in view of Emura et al (US Patent Publication No. US 20180113454 A1; hereinafter Emura).
Regarding claim 1, Ichikawa teaches:
A drive mode switch control device for a vehicle configured to control switching of driving between a driver and an autonomous driving function, the vehicle including the autonomous driving function configured to replace a driving operation with the driver (Ichikawa: Fig. 2 (element 16 provides for a control unit which is equivalent to a drive mode switch control device and abstract provides for switching between autonomous mode and engage mode (driver mode)); 
the drive mode switch control device comprising: an operation information acquisition unit configured to acquire an operation information item associated with the driving operation input to at least one of a plurality of operation targets, the plurality of operation targets including at least an accelerator part, a brake part, [or] a steering part (Ichikawa: Paragraph 0058 provides for accelerator sensor; Figure 1 (element 3) and paragraphs 0043 and 0053 along with fig 2 (elements 7 and 16c) provides for Human-Machine Interface Unit and Determination Unit—which is equivalent to acquiring an operation information); 
a drive state switch unit configured to execute an override that switches from an autonomous driving state, in which the autonomous driving function controls a travel of the vehicle, to another driving state, in which the driving operation of the driver reflects on a behavior of the vehicle, in response to an input of the driving operation to at least one of the plurality of operation targets while the vehicle is in the autonomous driving state (Ichikawa: Figure 3 (element S105 and paragraph 0129 provides for override determination and execution); 
an attitude determination unit configured to acquire a plurality of detection information items related to driving attitudes of the driver, and determine whether each of the plurality of detection information items is appropriate for the driving operation (Ichikawa: Paragraphs 0071, 0072, 0180 and 0181 provide for monitor device (figure 1, element 8) which determines driver attitudes before transitioning to manual mode); and 
an approved target setting unit configured to set an approved operation target, for which the override is approved, or a disapproved operation target, for which the override is not approved, to each of the accelerator part, the brake part, and the steering part included in the plurality of operation targets based on whether each of the plurality of detection information items is appropriate for the driving operation (Ichikawa: Figure 3, elements S105 and S108 along with paragraphs 0129 and 0134 provide for approving override or disapproving override).
Since Ichikawa does not explicitly teach ‘[the plurality of operation targets including at least an accelerator part, a brake part, and a steering part], Emura in a similar field of endeavor teaches ‘the plurality of operation targets including at least an accelerator part, a brake part, and a steering part’ (Emura: Figure 5B (brake), figure 7 (entire figure), figure 8B (steering wheel), figure 9B (accelerator), and figure 15 (face direction angle) provide for acceptable amount of brake, steering and accelerator operation).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Vehicle Control System & Method of Ichikawa with the accelerator, brake and steering override techniques as explicitly described in Emura such that the combined system and method of Ichikawa and Emura teaches ‘[the plurality of operation targets including at least an accelerator part, a brake part, and a steering part]. One would have been motivated to make such a combination in order to provide better quality of service, improve switching control between autonomous modes of driving as well as maintain compliance with current industrial trends and practice (Emura: Paragraph 0008 provides for suitability for switching from self-driving mode to manual mode).
Regarding claim 4, the rejection of claim 1 is incorporate. Ichikawa teaches: 
The drive mode switch control device according to claim 1, wherein the drive state switch unit, in response to the input of the driving operation to the brake part set as the approved operation target, stops the autonomous driving function and switches to a manual driving state, in which the travel of the vehicle is controlled by the driver (Ichikawa: Paragraph 0043 provides for brake operation enabling a transition to manual mode from autonomous mode).  
Regarding claim 12, Ichikawa teaches:
A drive mode switch control method for a vehicle configured to control switching of driving between a driver and an autonomous driving function, the vehicle including the autonomous driving function configured to replace a driving operation with the driver, the drive mode switch control method being executed by at least one processing unit, the drive mode switch control method comprising: acquiring a plurality of detection information items related to driving attitudes of the driver while the vehicle is in an autonomous driving state, in which the autonomous driving function controls a travel of the vehicle; determining whether each of the plurality of detection information items is appropriate for the driving operation (Ichikawa: Fig. 2 (element 16 provides for a control unit which is equivalent to a drive mode switch control device and abstract provides for switching between autonomous mode and engage mode (driver mode); Paragraphs 0071, 0072, 0180 and 0181 provide for monitor device (figure 1, element 8) which determines driver attitudes before transitioning to manual mode); 
setting an approved operation target, for which an override is approved, or a disapproved operation target, for which the override is not approved, to at least an accelerator part, a brake part, [or] a steering part included in a plurality of operation targets based on whether each of the plurality of detection information items is appropriate for the driving operation (Ichikawa: Figure 3, elements S105 and S108 along with paragraphs 0129 and 0134 provide for approving override or disapproving override; Figure 4, element S205 provides for disapproving override condition); 
acquiring an operation information item associated with the driving operation input to at least one of the plurality of operation targets (Ichikawa: Paragraph 0058 provides for accelerator sensor; Figure 1 (element 3) and paragraphs 0043 and 0053 along with fig 2 (elements 7 and 16c) provides for Human-Machine Interface Unit and Determination Unit—which is equivalent to acquiring an operation information); 
switching from the autonomous driving state to another driving state, in which the driving operation of the driver reflecting on a behavior of the vehicle, by approving the driving operation to the approved operation target as the override; and disapproving the driving operation to the disapproved operation target as the override (Ichikawa: Paragraphs 0071, 0072, 0180 and 0181 provide for monitor device (figure 1, element 8) which determines driver attitudes before transitioning to manual mode).  
Since Ichikawa does not explicitly teach ‘[the plurality of operation targets including at least an accelerator part, a brake part, and a steering part], Emura in a similar field of endeavor teaches ‘the plurality of operation targets including at least an accelerator part, a brake part, and a steering part’ (Emura: Figure 5B (brake), figure 7 (entire figure), figure 8B (steering wheel), figure 9B (accelerator), and figure 15 (face direction angle) provide for acceptable amount of brake, steering and accelerator operation).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Vehicle Control System & Method of Ichikawa with the accelerator, brake and steering override techniques as explicitly described in Emura such that the combined system and method of Ichikawa and Emura teaches ‘[the plurality of operation targets including at least an accelerator part, a brake part, and a steering part]. One would have been motivated to make such a combination in order to provide better quality of service, improve switching control between autonomous modes of driving as well as maintain compliance with current industrial trends and practice (Emura: Paragraph 0008 provides for suitability for switching from self-driving mode to manual mode).
Regarding claim 13, Ichikawa teaches:
A drive mode switch control device for a vehicle including an autonomous drive function configured to replace a driving operation with a driver, the drive mode switch control device comprising a processor configured to: control switching of driving between the driver and the autonomous driving function (Ichikawa: Fig. 2 (element 16 provides for a control unit which is equivalent to a drive mode switch control device and abstract provides for switching between autonomous mode and engage mode (driver mode)); 
acquire an operation information item associated with the driving operation input to at least one of a plurality of operation targets, the plurality of operation targets including at least an accelerator part, a brake part, [or] a steering part (Ichikawa: Paragraph 0058 provides for accelerator sensor; Figure 1 (element 3) and paragraphs 0043 and 0053 along with fig 2 (elements 7 and 16c) provides for Human-Machine Interface Unit and Determination Unit—which is equivalent to acquiring an operation information); 
execute an override that switches from an autonomous driving state, in which the autonomous driving function controls a travel of the vehicle, to another driving state, in which the driving operation of the driver reflects on a behavior of the vehicle, in response to an input of the driving operation to at least one of the plurality of operation targets while the vehicle is in the autonomous driving state (Ichikawa: Figure 3 (element S105 and paragraph 0129 provides for override determination and execution); 
acquire a plurality of detection information items related to driving attitudes of the driver, and determine whether each of the plurality of detection information items is appropriate for the driving operation (Ichikawa: Paragraphs 0071, 0072, 0180 and 0181 provide for monitor device (figure 1, element 8) which determines driver attitudes before transitioning to manual mode); and 
set an approved operation target, for which the override is approved, or a disapproved operation target, for which the override is not approved, to each of the accelerator part, the brake part, and the steering part included in the plurality of operation targets based on whether each of the plurality of detection information items is appropriate for the driving operation (Ichikawa: Figure 3, elements S105 and S108 along with paragraphs 0129 and 0134 provide for approving override or disapproving override).
Since Ichikawa does not explicitly teach ‘[the plurality of operation targets including at least an accelerator part, a brake part, and a steering part], Emura in a similar field of endeavor teaches ‘the plurality of operation targets including at least an accelerator part, a brake part, and a steering part’ (Emura: Figure 5B (brake), figure 7 (entire figure), figure 8B (steering wheel), figure 9B (accelerator), and figure 15 (face direction angle) provide for acceptable amount of brake, steering and accelerator operation).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Vehicle Control System & Method of Ichikawa with the accelerator, brake and steering override techniques as explicitly described in Emura such that the combined system and method of Ichikawa and Emura teaches ‘[the plurality of operation targets including at least an accelerator part, a brake part, and a steering part]. One would have been motivated to make such a combination in order to provide better quality of service, improve switching control between autonomous modes of driving as well as maintain compliance with current industrial trends and practice (Emura: Paragraph 0008 provides for suitability for switching from self-driving mode to manual mode).
Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ichikawa et al (US Patent Publication No. US 2017/0315550 A1; hereinafter Ichikawa) in view of Emura et al (US Patent Publication No. US 20180113454 A1; hereinafter Emura) in view of Holub et al (US Patent Publication No. US 20180093675; hereinafter Holub).
Regarding claim 2, the rejection of claim 1 is incorporate. Since Ichikawa in view of Emura does not explicitly teach the drive mode switch control device according to claim 1, wherein: the attitude determination unit acquires information indicating a seating state of the driver as one of the plurality of detection information items, and determines whether the seating state is appropriate for the driving operation; and the approved target setting unit sets the brake part as the approved operation target when the attitude determination unit determines that the seating state is appropriate for the driving operation, Holub teaches the attitude determination unit acquires information indicating a seating state of the driver as one of the plurality of detection information items, and determines whether the seating state is appropriate for the driving operation; and the approved target setting unit sets the brake part as the approved operation target when the attitude determination unit determines that the seating state is appropriate for the driving operation (Holub: Figure 1B (elements 116, 110a and 120) and paragraph 0025 provides for seating state and brake pedal in driving mode; Paragraph 0019 and claims 2, 5 and 10 provide for determining whether the steering is gripped or conversely not gripped).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Vehicle Control System & Method of Ichikawa with the accelerator, brake and steering override techniques of Emura with the seating and brake pedal adjustments as explicitly described in Holub such that the combined system and method of Ichikawa, Emura and Holub teaches the attitude determination unit acquires information indicating a seating state of the driver as one of the plurality of detection information items, and determines whether the seating state is appropriate for the driving operation; and the approved target setting unit sets the brake part as the approved operation target when the attitude determination unit determines that the seating state is appropriate for the driving operation. One would have been motivated to make such a combination in order to provide improve safety, better quality of service, improve switching control between autonomous modes of driving as well as maintain compliance with current industrial trends and practice (Holub: Paragraphs 0004-0005 provides for alertness monitoring for switching from self-driving mode to manual mode).
Regarding claim 3, the rejection of claims 1 and 2 are incorporate. Holub teaches:
The drive mode switch control device according to claim 2, wherein the approved target setting unit sets the brake part as the approved operation target when the attitude determination unit determines that the seating state is appropriate for the driving operation even in a case where the plurality of detection information items other than the seating state are inappropriate for the driving operation (Holub: Fig 1B provides for seating is appropriate even when the driver does not have the hands on the steering wheel (inappropriate state); Paragraph 0019 and claims 2, 5 and 10 provide for determining whether the steering is gripped or conversely not gripped). 
Regarding claim 8, the rejection of claim 1 is incorporate. Ichikawa teaches:
The drive mode switch control device according to claim 1, wherein the attitude determination unit acquires information indicating a gripping state of the steering part as one of the plurality of detection information items, and determines whether the gripping state of the steering part is appropriate for the driving operation; and the approved target setting unit sets the steering part as the disapproved operation target when the attitude determination unit determines that the gripping state of the steering part is inappropriate for the driving operation (Ichikawa: Paragraph 0070 and 0071 provides for steering grip and image analysis of steering hold; Paragraphs 0127, 0128 and 0136 provides for determining whether or not to execute switching based on steering grip by the driver; see also Holub as well as incorporating logic above: Paragraph 0019 and claims 2, 5 and 10 provide for determining whether the steering is gripped or conversely not gripped).
Regarding claim 9, the rejection of claims 1 and 8 are incorporate. Ichikawa in view of Holub teaches:
The drive mode switch control device according to claim 8, wherein the approved target setting unit sets the steering part as the disapproved operation target when the attitude determination unit determines that the gripping state of the steering part is inappropriate for the driving operation even in a case where the plurality of detection information items other than the gripping state of the steering part are appropriate for the driving operation (Ichikawa: Paragraph 0090 provides for steering operation greater than or equal to a threshold (appropriate) and lower values are inappropriate; Holub: Paragraph 0027 provides for determining of a range of operation conditions (sitting in the seat, gripping steering wheel and alertness)—including other operation elements such as brake, accelerator but improper steering wheel grip).  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ichikawa et al (US Patent Publication No. US 2017/0315550 A1; hereinafter Ichikawa) in view of Emura et al (US Patent Publication No. US 20180113454 A1; hereinafter Emura) in view of Okimoto et al (US Patent 10921804; hereinafter Okimoto).
Regarding claim 5, the rejection of claim 1 is incorporate. Ichikawa teaches:
The drive mode switch control device according to claim 1, wherein the attitude determination unit acquires information indicating one of a visual line direction and a face direction of the driver as one of the plurality of detection information items, and determines whether the one of the visual line direction and the face direction is appropriate for the driving operation (Ichikawa: Paragraph 0072 provides for a camera that detects face visual line detection/eye opening degree and eye direction of the driver and taking the image of a hand to determine steering wheel hold (visual line detection); Emura: Paragraph 0099 and figures 11a, 11b and 12 further describe face direction and visual line direction); and 
the approved target setting unit sets the accelerator part as the disapproved operation target when the attitude determination unit determines that the [driver operation] is inappropriate for the driving operation (Ichikawa: Paragraphs 0127, 0128 and 0136 provides for determining whether or not to execute switching based on acceleration by the driver).  
Since Ichikawa in view of Emura does not explicitly teach when the attitude determination unit determines that the one of the visual line direction and the face direction is inappropriate for the driving operation, Okimoto in a similar field of endeavor teaches when the attitude determination unit determines that the one of the visual line direction and the face direction is inappropriate for the driving operation (Okimoto: Figure 12B, column 15, lines 35-67 and column 16,  lines 1-30 provides for interior camera to determine occupant state and driving intention—and for the case where the state is low, the override is suppressed.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Vehicle Control System & Method of Ichikawa with the accelerator, brake and steering override techniques as explicitly described in Emura with the override suppression techniques as described in Okimoto such that the combined system and method of Ichikawa, Emura and Okimoto teaches when the attitude determination unit determines that the one of the visual line direction and the face direction is inappropriate for the driving operation. One would have been motivated to make such a combination in order to improve safety, provide better quality of service, improve switching control between autonomous modes of driving as well as maintain compliance with current industrial trends and practice (Okimoto: Column 3, lines 5-50 provide for determining overrides under a suitable condition).
Regarding claim 6, the rejection of claim 1 is incorporate. Ichikawa teaches:
The drive mode switch control device according to claim 5, wherein the approved target setting unit sets the accelerator part as the disapproved operation target when the attitude determination unit determines that the one of the visual line direction and the face direction is inappropriate for the driving operation even in a case where the plurality of detection information items other than the one of the visual line direction and the face direction are appropriate for the driving operation (Ichikawa: Paragraphs 0127, 0128 and 0136 provides for determining whether or not to execute switching based on acceleration by the driver; Paragraph 0072 provides for a camera that detects face visual line detection/eye opening degree and eye direction of the driver and taking the image of a hand to determine steering wheel hold (visual line detection); Emura: Paragraph 0099 and figures 11a, 11b and 12 further describe face direction and visual line direction; Okimoto: Figure 12B, column 15, lines 35-67 and column 16,  lines 1-30 provides for interior camera to determine occupant state and driving intention—and for the case where the state is low, the override is suppressed—which describes that the seating state is a major criteria to suppress override).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Ichikawa et al (US Patent Publication No. US 2017/0315550 A1; hereinafter Ichikawa) in view of Emura et al (US Patent Publication No. US 20180113454 A1; hereinafter Emura) in view of Okimoto et al (US Patent 10921804; hereinafter Okimoto) in view of Mimura et al (US Patent Publication No. 20190291744; hereinafter Mimura).
Regarding claim 7, the rejection of claims 1 and 5 are incorporate. Ichikawa teaches:
The drive mode switch control device according to claim 5, wherein: the approved target setting unit sets the accelerator part as the approved operation target when the attitude determination unit determines that the one of the visual line direction and the face direction is appropriate for the driving operation (Ichikawa: Paragraphs 0127, 0128 and 0136 provides for determining whether or not to execute switching based on acceleration by the driver; Paragraph 0072 provides for a camera that detects face visual line detection/eye opening degree and eye direction of the driver and taking the image of a hand to determine steering wheel hold (visual line detection); Emura: Paragraph 0099 and figures 11a, 11b and 12 further describe face direction and visual line direction; Okimoto: Figure 12B, column 15, lines 35-67 and column 16,  lines 1-30 provides for interior camera to determine occupant state and driving intention—and for the case where the state is low, the override is suppressed—which describes that the seating state is a criteria to suppress override); and 
Since Ichikawa, Emura, Okimoto do not explicitly teach ‘the drive state switch unit switches from the autonomous driving state to a coordination driving state, in which the travel of the vehicle is controlled by coordinating a control of the autonomous driving function and the driving operation of the driver, in response to the input of the driving operation to the accelerator part set as the approved operation target’, Mimura teaches ‘the drive state switch unit switches from the autonomous driving state to a coordination driving state, in which the travel of the vehicle is controlled by coordinating a control of the autonomous driving function and the driving operation of the driver, in response to the input of the driving operation to the accelerator part set as the approved operation target’ (Mimura: Figure 7 and paragraph 0100 provides for lane keeping assist which involves accelerator operation and coordinated control between the vehicle and the driver).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Vehicle Control System & Method of Ichikawa with the accelerator, brake and steering override techniques as explicitly described in Emura with the override suppression techniques as described in Okimoto with the coordinated driving control techniques of Mimura such that the combined system and method of Ichikawa, Emura, Okimoto and Mimura teaches the drive state switch unit switches from the autonomous driving state to a coordination driving state, in which the travel of the vehicle is controlled by coordinating a control of the autonomous driving function and the driving operation of the driver, in response to the input of the driving operation to the accelerator part set as the approved operation target. One would have been motivated to make such a combination in order to improve safety, provide better quality of service, improve switching control between autonomous modes of driving as well as maintain compliance with current industrial trends and practice (Mimura: Paragraph 0026 provides for improving safety).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ichikawa et al (US Patent Publication No. US 2017/0315550 A1; hereinafter Ichikawa) in view of Emura et al (US Patent Publication No. US 20180113454 A1; hereinafter Emura) in view of Holub et al (US Patent Publication No. US 20180093675; hereinafter Holub) in view of Urano et al (US Patent Publication No. 20160207538 A1; hereinafter Urano). 
Regarding claim 10, the rejection of claims 1 and 8 are incorporate. Ichikawa teaches:
The drive mode switch control device according to claim 8, wherein: the approved target setting unit sets the steering part as the approved operation target when the attitude determination unit determines that the gripping state of the steering part is appropriate for the driving operation; (Ichikawa: Paragraph 0070 and 0071 provides for steering grip and image analysis of steering hold; Paragraphs 0127, 0128 and 0136 provides for determining whether or not to execute switching based on acceleration by the driver; Holub: Paragraph 0019 and claims 2, 5 and 10 provide for determining whether the steering is gripped or conversely not gripped; Mimura: Figure 7 and paragraph 0100 provides for lane keeping assist which involves accelerator operation and coordinated control between the vehicle and the driver); and 
Since Ichikawa, Emura and Holub do not explicitly teach the limitation, the drive state switch unit switches to a coordination driving state, in which the travel of the vehicle is controlled by coordinating a control of the autonomous driving function and the driving operation of the driver, when an operation value related to the driving operation input to the steering part set as the approved operation target is smaller than a steering threshold value corresponding to the operation value, Urano teaches the drive state switch unit switches to a coordination driving state, in which the travel of the vehicle is controlled by coordinating a control of the autonomous driving function and the driving operation of the driver, when an operation value related to the driving operation input to the steering part set as the approved operation target is smaller than a steering threshold value corresponding to the operation value (Urano: Figure 3 provides for cooperative driving state; Figure 5, elements S16 and S18 provide for cooperative driving state in response to steering torque input being less than certain threshold).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Vehicle Control System & Method of Ichikawa with the accelerator, brake and steering override techniques as explicitly described in Emura with the coordinated driving control techniques using steering torque input of Urano such that the combined system and method of Ichikawa, Emura, Holub and Urano teaches the drive state switch unit switches to a coordination driving state, in which the travel of the vehicle is controlled by coordinating a control of the autonomous driving function and the driving operation of the driver, when an operation value related to the driving operation input to the steering part set as the approved operation target is smaller than a steering threshold value corresponding to the operation value. One would have been motivated to make such a combination in order to improve safety, provide better quality of service, improve switching control between autonomous modes of driving as well as maintain compliance with current industrial trends and practice (Urano: Paragraph 0009 provides for improving quality of autonomous/manual driving experience).
Regarding claim 11, the rejection of claims 1, 8 and 10 are incorporate. Urano teaches:
Since Ichikawa, Emura and Holub do not explicitly teach the limitation, the drive state switch unit stops the autonomous driving function and switches to a manual driving state, in which the travel of the vehicle is controlled by the driver, when the operation value is greater than the steering threshold value, Urano teaches the drive state switch unit stops the autonomous driving function and switches to a manual driving state, in which the travel of the vehicle is controlled by the driver, when the operation value is greater than the steering threshold value (Urano: Figure 3 provides for cooperative driving state; Figure 5, elements S16 and S18 provide for cooperative driving state in response to steering torque input being greater than certain threshold).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Vehicle Control System & Method of Ichikawa with the accelerator, brake and steering override techniques as explicitly described in Emura with the coordinated driving control techniques using steering torque input of Urano such that the combined system and method of Ichikawa, Emura, Holub and Urano teaches the drive state switch unit stops the autonomous driving function and switches to a manual driving state, in which the travel of the vehicle is controlled by the driver, when the operation value is greater than the steering threshold value. One would have been motivated to make such a combination in order to improve safety, provide better quality of service, improve switching control between autonomous modes of driving as well as maintain compliance with current industrial trends and practice (Urano: Paragraph 0009 provides for improving quality of autonomous/manual driving experience).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571) 270-7924.  The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tischi Balachandra/Examiner, Art Unit 3662

/ADAM R MOTT/Primary Examiner, Art Unit 3669